Exhibit 10.2

 

THESTREET.COM, INC.

OPTION AGREEMENT

 

 

Dear Employee of TheStreet.com:

 

This letter (the "Letter") sets forth the terms and conditions of the stock
option granted to you by TheStreet.com, Inc. (the “Company”) on the date
specified in the entry entitled Grant Date on the web page of the AST StockPlan
site (www.aststockplan.com) entitled “Certificate of Stock Option Grant” (the
“Certificate Page”), in accordance with the provisions of the Company's 1998
Stock Incentive Plan, as amended and restated (the “Plan”).


Your Option is subject to the terms and conditions set forth in the Plan, any
rules and regulations adopted by the Board of Directors of the Company or the
committee of the Board which administers the Plan (collectively, the
“Committee”), and this Letter. In case of any discrepancy between the
Certificate Page and the terms of this Letter, this Letter shall govern. Any
term used in this Letter and not defined shall have the meaning set forth in the
Plan.

 

1.

Option Grant

 

You have been granted an option (the “Option”) to purchase the number of shares
of the Company’s Common Stock (“Common Stock”) specified in the entry entitled
Option to Purchase in the Certificate Page. The Option is intended to be type of
option specified in the entry entitled Type of Stock Option in the Certificate
Page.

 

2.

Option Price

 

The price at which you may purchase the shares of Common Stock covered by the
Option is the amount per share specified in the entry entitled Grant Price in
the Certificate Page.

 

3.

Term of Option

 

Your Option shall expire, to the extent that it has not previously terminated,
at 12:01 a.m. on the date specified in the entry entitled Grant Expiration Date
in the Certificate Page, which is the fifth anniversary of the date of your
grant. However, your Option may terminate prior to such expiration date as
provided in Section 7 of this Letter. Regardless of the provisions of Section 7
or any other provision hereof, in no event can your Option be exercised after
the expiration date set forth in this Section 3.

 

 

1

 


--------------------------------------------------------------------------------



 

 

4.

Exercisability of Option

 

(a)        Your Option will become exercisable with respect to 25% of the total
number of shares granted hereunder on each anniversary of your grant date,
beginning on the first anniversary, provided that you are in the Service (as
defined below) of the Company or one of its subsidiaries on such date. This
vesting schedule for may be found in the table displayed on the Certificate
Page.

 

For purposes hereof, you shall be considered to be in the "Service" of the
Company or one of its subsidiaries if you are a common law employee of the
Company (or one if its subsidiaries, as applicable).

 

(b)        To the extent that your Option has become exercisable with respect to
a number of shares of Common Stock, you may exercise the Option to purchase all
or any portion of such shares of Common Stock at any time on or before the date
the Option expires or terminates. You may only purchase a whole number of shares
of Common Stock.

 

5.

Manner of Exercise

 

You may exercise your Option by giving notice to such service provider as the
Company may designate, following such procedures as may be communicated to you
from time to time.

 

The shares of Common Stock that you will receive upon exercise of your Option
may consist of authorized but unissued shares or treasury shares of the Company,
as determined from time to time by the Company’s Board of Directors.

 

6.

Satisfaction of Option Price

 

The Option may be exercised by payment of the option price in cash (including
check, bank draft, money order, or wire transfer). In addition, your Option may
be exercised using such broker cashless exercise procedure or other procedure as
the Company may establish from time to time.

 

7.

Termination of Service

 

(a)        General. If your Service terminates for any reason, the Option will
terminate 90 days after such termination of Service. Following the termination
of your Service, no additional portions of the Option will become exercisable,
and the Option will be exercisable only to the extent exercisable on the date of
such termination of Service.

 

(b)        Adjustments by the Committee. The Committee may, in its discretion,
exercised before or after your termination of Service, declare all or any
portion of the Option

 

2

 


--------------------------------------------------------------------------------



 

immediately exercisable and/or permit all or any part of the Option to remain
exercisable for such period designated by it after the time when the Option
would have otherwise terminated as provided in Section 7(a), but not beyond the
expiration date of your Option as set forth in Section 3 above.

 

(c)        Committee Determinations. The Committee shall have absolute
discretion to determine the date and circumstances of the termination of your
Service, and its determination shall be final, conclusive and binding upon you.

 

8.

Restrictions on Option Exercise

 

(a)        Even though your Option may be otherwise exercisable, your right to
exercise the Option will be suspended if the Committee determines that your
exercise of the Option would violate applicable laws or regulations. The
suspension will last until the exercise would be lawful. Any such suspension
will not extend the term of your Option. The Company has no obligation to
register the Common Stock under federal or state securities laws.

 

(b)        Even though your Option may be otherwise exercisable, the Committee
may refuse to permit such exercise if it determines, in its discretion, that any
of the following circumstances is present:



  (i)    the shares to be acquired upon such exercise are required to be
registered or qualified under any federal or state securities law, or to be
listed on any securities exchange or quotation system, and such registration,
qualification, or listing has not occurred;         (ii)   the consent or
approval of any government regulatory body is required and has not been
obtained;         (iii)   the satisfaction of withholding tax is required and
has not occurred;         (iv) representations by you or other information is
determined by counsel for the Company to be necessary or desirable in order to
comply with any federal or state securities laws or regulations, and you have
not provided such representations or information; or         (v) a n agreement
by you with respect to the disposition of shares to be acquired upon exercise of
your Option is determined by the Committee to be necessary or desirable in order
to comply with any federal or state securities laws or regulations, or is
required by the terms of this Letter, and you have not executed such agreement.




9.

Income Tax Withholding

 

In connection with the exercise of your Option, you will be required to pay,
pursuant

 

3

 


--------------------------------------------------------------------------------



 

to such arrangements as the Company may establish from time to time, any
applicable withholding tax liability. If you fail to satisfy your withholding
obligation in a time and manner satisfactory to the Committee, the Company shall
have the right to withhold the required amount from your salary or other amounts
payable to you.

 

10.

Non-transferability of Option

 

The Option granted to you by this Letter may be exercised only by you, and may
not be assigned, pledged, or otherwise transferred by you, with the exception
that in the event of your death the Option may be exercised (at any time prior
to its expiration or termination as provided in Sections 3 and 7) by the
executor or administrator of your estate or by a person who acquired the right
to exercise your Option by will or the laws of descent and distribution.

 

11.

Registration

 

To the extent that the Company takes action to register the shares of Common
Stock underlying the stock options granted to any other employee under the Plan,
then the Company shall take comparable action with respect to your Option.

 

12.

No Guarantee of Continuation of Service

 

The grant of this Option does not constitute an assurance of continued Service
for any period or in any way interfere with the Company’s right to terminate
your Service or to change the terms and conditions of your Service.

 

13.

Administration

 

The Committee has the sole power to interpret the Plan and this Letter and to
act upon all matters relating the Option. Any decision, determination,
interpretation, or other action taken pursuant to the provisions of the Plan and
this Letter by the Committee shall be final, binding, and conclusive.

 

14.

Amendment

 

The Committee may from time to time amend the terms of this grant in accordance
with the terms of the Plan in effect at the time of such amendment, but no
amendment which is unfavorable to you can be made without your written consent.

 

The Plan is of unlimited duration, but may be amended, terminated or
discontinued by the Board of Directors of the Company at any time. However, no
amendment, termination or discontinuance of the Plan will unfavorably affect
this Option.

 

4

 


--------------------------------------------------------------------------------



______________________




This Letter contains the formal terms and conditions of your award and
accordingly should be retained in your files for future reference. The Company
may require you to provide evidence of your acknowledgment of this letter using
such means of notification as may be communicated to you by the Company or its
service provider.

 

 


5

 

 

 

--------------------------------------------------------------------------------